Title: James Madison to Nicholas P. Trist, 29 July 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 29. 1828
                            
                        
                          
                        I have just recd. yours of the 26th. The effect of the failure to provide for such cases as that of Mr Lomax
                            is much to be regretted. I was under an impression that a resolution, adapted to them, was among those drawn up by Mr.
                            Johnson. As you will perhaps see at your Court on Monday next, Genl. Cocke & Mr. Rives; & Mr. Cabell also,
                            be so good as to state the occurrence to them, & obtain their opinions, in which the other Visitors like myself
                            will be disposed to concur or acquiesce. If it be found impracticable to provide an adequate remedy during the recess of
                            the Board, I would suggest, that at the entrance of the Students for the next Session, a note be annexed, in the requisite
                            cases, that the distribution of the fees, will be subject to the regulation of the Visitors, at their meeting in October.
                            Should this be deemed too irregular, & no better expedient present itself, the evil must await. that event, which
                            fortunately will be at so short a distance. Wishing not to delay an answer to your letter, I add only my affece.
                            salutations
                        
                        
                            
                                James Madison
                            
                        
                    